Citation Nr: 0904601	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  94-38 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder, to include as secondary 
to service connected disability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from October 1980 to 
February 1981 and had active duty for training that includes 
the period from July 1983 to August 1983. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for bipolar 
disorder as secondary to service-connected disability.  

In February 2004, the Board remanded this issue to the RO for 
the issuance of a statement of the case pursuant to Manlicon 
v. West, 12 Vet. App. 238 (1999).  The veteran requested a 
Board hearing in his June 2004 substantive appeal.  However, 
in February 2006, he withdrew his request for a Board hearing 
regarding the issue of service connection for a bipolar 
disorder.  38 U.S.C.A. § 20.704(e) (2008).  

In June 2006, the Board denied the veteran's claim on this 
issue as well as other issues on appeal.  In April 2008, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a memorandum decision which vacated the Board's 
decision as to the denial of service connection for a 
psychiatric disorder and remanded that matter to the Board.  

In June 2003, the veteran appeared before a Veterans Law 
Judge who is no longer employed by the Board.  In July 2008, 
the veteran was offered the opportunity to have a new Board 
hearing.  See 38 C.F.R. § 20.707 (2008).  The veteran was 
given 30 days to respond to the letter.  The veteran failed 
to respond.  However, the claim for service connection for a 
bipolar disorder issue, the sole issue addressed in this 
Remand, was not on appeal at the time of the June 2003 
hearing, and was not the subject of testimony at that 
hearing.  The issue currently on appeal was later properly 
certified to the Board.  Thus, the veteran is not entitled to 
another hearing under the provisions of 38 C.F.R. § 20.707.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court's Order requires a remand in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran seeks service connection for an acquired 
psychiatric disorder.  His initial claim was for secondary 
service connection, in that he contended that his current 
psychiatric disorder is related to his service-connected 
residuals, concussion with headaches.  The Board is required 
to consider all issues raised either by the claimant or the 
record.  See Robinson v. Mansfield, 21 Vet. App. 545, 551 
(2008).  A review of the record shows that it raises a claim 
for direct service connection for a psychiatric disorder and 
the Board will consider that theory as well.  

The record shows that the veteran served in the Army National 
Guard.  He was on active duty from October 1980 to February 
1981, and the RO has confirmed that he had active duty for 
training during the period from July 1983 to August 1983 when 
he sustained a head injury in a motor vehicle accident.  This 
is the only period of service that has been verified as 
active duty for training.  Upon review of the file, it 
appears that the veteran's service treatment records are 
incomplete.  In this regard, a December 1983 "Individual 
Sick Slip," DD Form 289, references continued treatment, 
apparently related to the inservice motor vehicle accident 
the veteran sustained in 1983 while on active duty for 
training.  There is also an undated page from an examination 
which indicates that the veteran was not qualified for 
retention and refers to attached summaries which are not 
associated with the document.  There is also an undated page 
from an examination in which it indicates that the veteran is 
qualified for separation.  

In March 1984, the RO requested that the NPRC furnish all 
service treatment records and verify the veteran's service 
from September 1979 to February 1981.  It does not appear 
that a response to that request was ever received.  Although 
the RO indicated in its October 2002 rating decision that 
service treatment records for 1980 though 1981 were reviewed, 
these records are not associated with the claims file.  

The record reflects one verified period of ACTDUTRA for the 
veteran as noted above.  However, complete information 
regarding his reserve duty is not of record.  As such, the 
Board does not know if there are any other or tours of active 
duty for training.  As entitlement to direct service 
connection is being considered, service treatment records and 
personnel records to include all dates of active duty for 
training are material to the claim and an attempt should be 
made to secure them.  

VA treatment records show that the veteran was diagnosed with 
generalized anxiety disorder and dysthymia and passive 
aggressive paranoid personality in 1993.  On VA examination 
in October 1996, he was found to have mood disorder secondary 
to dementia.  In an August 2001 statement, a private examiner 
reported that the veteran had been under his care since 1996 
for bipolar disorder, and that the veteran gave a history of 
having depression since 1983.  The examiner stated that the 
trigger for the veteran's initial difficulties would appear 
to have been the closed head injury the veteran sustained in 
service.  On a VA spine examination in February 2002, the 
examiner stated that he thought that there is at least an 8 
to 12 percent chance that the veteran's bipolar disorder, or 
whatever mood order he may have, is secondary to the closed 
head injury.  The examiner noted that the claims file was not 
available to him.  In March 2002, on VA mental disorders 
examination, the examiner reported that the veteran's current 
mood symptoms are more likely than not unrelated to his 
service-connected injury.  Another VA examination is 
necessary to determine the nature and etiology of the 
veteran's psychiatric disorder prior to making a decision.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158, 3.655 (2008).  

The veteran has not been advised of the criteria for 
establishing service connection during a period of active 
duty for training (ACDUTRA) or inactive duty for training 
(INACDUTRA).  The veteran should be advised that the criteria 
differ from the criteria for service connection for a period 
of active service.  The fact that a claimant has established 
status as a "veteran" for purposes of other periods of 
service (e.g., the veteran's period of ACDUTRA during which 
he sustained an injury) does not obviate the need to 
establish that the claimant is also a "veteran" for purposes 
of the period of the reserve service on which the claim for 
benefits is premised.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).  

The veteran has not been provided notice that complies with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  Such notice should be provided to him.  

Accordingly, the case is REMANDED for the following action:

1.  Notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159 (2008) 
should be completed.  In particular, 
send the veteran a notice letter that 
includes the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In this regard, the claimant should be 
provided with notice of the criteria for 
service connection and for secondary service 
connection, to include the statutes and 
regulations governing direct service 
connection where there is ADT (ACDUTRA).  In 
particular, the claimant should be 
specifically advised that service connection 
is not authorized for disorders which arise 
during a period of enlistment in a reserve 
component, except where the disorder is 
incurred during a period of performance of 
ACDUTRA during which the claimant was disabled 
from a disease or injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 
101(22).  The claimant should be notified that 
"injury", for purposes of service connection 
where the service involved is ACDUTRA and 
INACDUTRA, refers to the results of external 
trauma, rather than a degenerative process.  

The veteran should be notified of the criteria 
for direct service connection and for 
secondary service connection.

2.  The veteran should be afforded 
another opportunity to identify each 
facility or provider that rendered 
treatment related to a 1983 motor vehicle 
accident.  Any identified records should 
be requested.

The veteran should be informed of his 
duty to assist with the processing of his 
claim by providing a copy of all 
personnel records in his possession that 
document periods of active duty and 
active duty for training, including 
copies of orders, pay statements, etc., 
and all service medical records in his 
possession.

3.  Request that the National Personnel 
Records Center (NPRC), the U.S. Army 
Reserve Personnel Center, and/or the 
appropriate state Adjutant General Office 
verify all periods of the veteran's 
service including all periods of ACDUTRA 
and INACDUTRA as a member of the Army 
National Guard.  If necessary, the 
National Personnel Records Center and the 
Georgia Adjutant General should be 
separately contacted to obtain the exact 
dates and status of the claimant during 
all periods of ACDUTRA, INACDUTRA, or 
other service while a member of Army 
National Guard.  Also request the 
veteran's complete service personnel 
records and his service treatment 
records.  Any records so obtained must be 
associated with the veteran's VA claims 
folder. If the records are unavailable, 
the veteran should be so advised and it 
should be noted in the veteran's claims 
folder.  

The RO should summarize the verified 
periods of ACDUTRA and INACDUTRA for the 
examiner.

4.  Schedule the veteran for an 
examination to evaluate his acquired 
psychiatric disorder.  All indicated 
tests should be conducted and a complete 
copy of this remand as well as the claims 
file must be made available to the 
examiner for review and comment.  The 
examiner should discuss review of 
relevant records, including all available 
records of the 1983 motor vehicle 
accident, the August 2001 private 
statement, and reports of February 2002 
and March 2002 VA examinations, as well 
as relevant VA treatment records.  

The examiner should assign a diagnosis 
for each psychiatric disorder present.  

For each psychiatric disorder present, 
the examiner should provide an opinion as 
to the date of onset of that psychiatric 
disorder.  The examiner should offer an 
opinion with complete rationale as to 
whether it is as least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
psychiatric disorder had its onset or was 
disabling during a period of verified 
reserve duty (as based on the list of 
verified period of reserve duty provided 
by the RO), and should identify the date 
of performance of reserve duty related to 
the onset of the disorder.  

The examiner should also indicate whether 
it is as least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that any diagnosed 
psychiatric disorder is due to, secondary 
to, or aggravated by the service-
connected residuals, concussion with 
headaches.  

5.  Finally, readjudicate the issue on 
appeal.  Consider the claim on a direct 
basis and also on a secondary basis 
including due to causation and/or 
aggravation.  If the claim remains 
denied, provide the appellant and his 
representative with a supplemental 
statement of the case (SSOC).  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




